NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANDREW R. DUPREE, an individual,                No. 17-16357

                Plaintiff-Appellant,            D.C. No. 5:16-cv-00289-LHK

 v.
                                                MEMORANDUM*
APPLE, INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Andrew R. Dupree appeals pro se from the district court’s summary

judgment in his employment action alleging federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391
F.3d 1051, 1056 (9th Cir. 2004). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Dupree’s

discrimination and retaliation claims because Dupree failed to raise a genuine

dispute of material fact as to whether he was subjected to any adverse employment

action. See Davis v. Team Elec. Co., 520 F.3d 1080, 1089 (9th Cir. 2008)

(explanation of adverse employment action under Title VII)); Bergene v. Salt River

Project Agric. Improvement & Power Dist., 272 F.3d 1136, 1140-41 (9th Cir.

2001) (elements of a prima facie case of discrimination and retaliation under Title

VII); Yanowitz v. L’Oreal USA, Inc., 116 P.3d 1123, 1130, 1136 (Cal. 2005)

(elements of a prima facie case of retaliation and explanation of adverse

employment action under the Fair Employment and Housing Act (“FEHA”)); Guz

v. Bechtel Nat’l, Inc., 8 P.3d 1089, 1113 (Cal. 2000) (elements of a prima facie

case of discrimination under FEHA).

      The district court properly granted summary judgment on Dupree’s

harassment claims because Dupree failed to raise a genuine dispute of material fact

as to whether the conduct alleged “was sufficiently severe or pervasive to alter the

conditions of [Dupree’s] employment and create an abusive work environment.”

Manatt v. Bank of Am., N.A., 339 F.3d 792, 798 (9th Cir. 2003) (prima facie case

of harassment under Title VII and 42 U.S.C. § 1981); see also Thompson v. City of

                                          2                                   17-16357
Monrovia, 112 Cal. Rptr. 3d 377, 390 (Ct. App. 2010) (elements of prima facie

case of a racially hostile work environment under FEHA).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                                   17-16357